      Case: 3:20-cv-02720-JJH Doc #: 12 Filed: 12/16/20 1 of 1. PageID #: 121




                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



Monclova Christian Academy, et al.,                         Case No. 3:20-cv-2720

                      Plaintiff,

       v.                                                   JUDGMENT ENTRY


Toledo – Lucas County
Health Department,

                      Defendant.


       For the reasons stated in my order filed contemporaneously, and in my December 14, 2020

Memorandum Opinion and Order, (Doc. No. 9), I deny the motion for a preliminary injunction

filed by Plaintiffs Monclova Christian Academy, St. John’s Jesuit High School & Academy,

Emmanuel Christian School, and Citizens for Community Values, doing business as the Ohio

Christian Education Network. (Doc. Nos. 2 and 10).

       So Ordered.

                                                     s/ Jeffrey J. Helmick
                                                     United States District Judge
